Title: From Thomas Jefferson to Benjamin Chambers, 28 December 1805
From: Jefferson, Thomas
To: Chambers, Benjamin,Thomas, Jesse B.


                  
                     Washington Dec. 28. 1805.
                  
                  To the President and legislative council, the Speaker & House of Representatives of the territory of Indiana.
                  I congratulate my fellow citizens of Indiana, on the arrival of the auspicious moment which has entered them on the threshold of self-government, and placed within their early attainment all it’s valuable prerogatives. the sense their general assembly has expressed of the tendency of measures in which I have borne a part, to promote the cause of republicanism, assures me of their friendship to it’s principles, & that their aid will never be wanting for it’s support.
                  The addition of a country so extensive, so fertile, as Louisiana, to the great republican family of this hemisphere, while it substitutes, for our neighbors, brethren & children in the place of strangers, has secured the blessings of civil & religious freedom to millions yet unborn. by enlarging the empire of liberty, we multiply it’s auxiliaries, & provide new sources of renovation, should it’s principles at any time, degenerate; in those portions of our country which gave them birth. the securing for you the peace & friendship of the various Indian tribes is among the highly valued advantages of this acquisition.
                  The attentions to the interests of my Western brethren, which your address of Aug. 19. so kindly notices, having been acts of duty, have no other merit than the pleasure with which they were performed, and after returning my thanks to the General assembly of Indiana for the expressions of their good will, I tender them the homage of my high consideration & respect
                  
                     Th: Jefferson 
                     
                  
               